Citation Nr: 0612997	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  04-41 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for hydrocele, 
previously claimed as enlarged testicle.


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran had recognized guerilla service and regular 
Philippine Army service from April 1943 to May 1945.  He is a 
World War II veteran.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Manila, the 
Republic of the Philippines, Department of Veterans Affairs 
(VA) Regional Office (RO).  The RO reopened the claim and 
denied service connection for enlarged testicle, now claimed 
as hydrocele.


FINDINGS OF FACT

1.  Service connection for enlarged testicle was denied by 
the RO in a May 1952 rating decision.  The veteran did not 
appeal the decision.

2.  The evidence received since the May 1952 rating decision 
was not previously of record, and relates to an unestablished 
fact necessary to substantiate the claim for service 
connection for enlarged testicle, now claimed as hydrocele.

3.  There is no competent evidence of a nexus between the 
post service finding of an enlarged testicle, now claimed as 
hydrocele, and service.


CONCLUSIONS OF LAW

1.  The May 1952 rating decision which denied service 
connection for enlarged testicle is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 20.302(b), 20.1103 (2005).

2.  The evidence since the May 1952 rating decision which 
denied service connection for enlarged testicle is new and 
material, and the claim is reopened.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a) (2005).

3.  Enlarged testicle, now claimed as hydrocele was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court 
held that VA must (1) inform the claimant of any information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the April 2004 letter and the June 2004 letter 
which were issued prior to the rating decision on appeal.  In 
the April 2004 letter, VA informed the veteran that in order 
to substantiate a claim for service connection, the evidence 
needed to show he had a current disability, a disease or 
injury in service, and evidence of a nexus between the post 
service disability and the disease or injury in service, 
which was usually shown by medical records or medical 
opinions.  In the June 2004 letter, VA informed the veteran 
what constituted new and material evidence to reopen a 
previously denied claim.  While the April 2004 letter 
provided the veteran with the evidence necessary to 
substantiate a claim for service connection on the merits, 
the veteran has not been prejudiced.  Since the June 2004 
letter, the veteran has submitted new and material evidence.  
Therefore, the Board is reopening the claim and considering 
it on the merits.

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
No. 04-181, which establishes new requirements regarding the 
VCAA notice and reopening claims.  The Court held that the 
VCAA notice must include the bases for the denial in the 
prior decision and VA must respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Id.  Therefore, the question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (holding 
evidence is material if it is relevant to and probative of an 
issue that was a specified basis for the last final 
disallowance).

In the present appeal, the VCAA notice to the veteran did not 
include a description of what evidence would be necessary to 
substantiate the element(s) required to establish service 
connection that were found insufficient in the previous 
denial.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The veteran's claim is being reopened due to 
submission of new and material evidence and the RO's failure 
to inform the veteran of the evidence needed to reopen his 
claim is harmless error.

Additionally, it must be noted that the veteran is aware of 
the evidence necessary to substantiate a claim for service 
connection.  The veteran stated in his November 1951 personal 
statement that in October 1943, he was awakened to machine 
gun fire in the direction of his evacuation hut.  The veteran 
explained further that upon awakening, he started to run from 
enemy fire.  As a result of not being familiar with the area, 
he bumped against a stump of a tree.  The veteran explained 
in his personal statement that his testicle started to ache 
profusely and swell.  Since service, the veteran stated in 
his April 2004 personal statement that his testicle has 
continued to swell which led to surgery to have it removed.  
These allegations if true, would substantiate a claim for 
service connection.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, in the April 2004 
letter, VA stated it would attempt to obtain any records held 
by any federal agency.  It also informed him that on his 
behalf, VA would make reasonable efforts to obtain records 
that were not held by a federal agency, such as records from 
private doctors and hospitals.  Finally, the veteran was 
informed that he should submit any evidence in his possession 
that pertains to the claim.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal should the claim be granted.  Despite the inadequate 
notice, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  
In connection with the current appeal, VA has obtained the 
veteran's service personnel records.

VA has not provided the veteran with an examination in 
connection with his claim; however, the Board finds that VA 
was not under an obligation to have the veteran examined for 
a disability.  Specifically, under the law, an examination or 
opinion is necessary to make a decision on the claim when the 
record (1) contains competent evidence that the claimant has 
a current disability or persistent or recurrent symptoms of 
the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2005).  Here, the 
evidence does not indicate that there exists a current 
disability associated with the veteran's service.  See Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not 
required to provide the veteran with a medical examination 
absent a showing by veteran of a causal connection between 
the disability and service).  The service medical records 
noted normal findings in the veteran's genitourinary system 
and there is no medical report in the file to show a current 
enlarged testicle.  Without a current disability, an 
examination is not warranted.  Therefore, the Board finds 
that an examination was not necessary to decide the merits of 
the claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the veteran.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

II.  Criteria 
A.  New and Material

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed, and a claim based 
upon the same factual basis may not be considered.  The 
exception to this rule is described under 38 U.S.C.A. § 5108, 
which provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the [Board] shall reopen the claim and review the 
former disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

B.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

At the time of the May 1952 rating decision, which denied 
service connection for an enlarged testicle, the evidence of 
record consisted of a March 1945 medical report, an affidavit 
by IM, an affidavit by LS, a personal affidavit by the 
veteran, and the veteran's application for compensation 
benefits.  In the November 1951 affidavit of LS, LS stated 
that he knew the veteran personally, and the veteran was 
assigned to only clerical work because of a pain that he had 
in his leg.  The affiant stated that the veteran had pain 
because his right testicle was larger than the other.  In the 
November 1951 affidavit of FY, FY stated that he knew the 
veteran, and that he saw the veteran's right testicle red and 
swollen to the size of his wrist.  Both swore to the truth of 
these statements.  In the veteran's personal statement in 
November 1951, he stated that his right testicle started to 
swell after he fell into a stump of a tree.

In a May 1952 rating decision, the RO denied the claim 
stating that the evidence was insufficient to show the 
incurrence in service or aggravation of the disability in 
service.  The veteran was notified of the denial in a May 
1952 letter, including his appeal rights, and he did not 
appeal the decision.  Thus, it is final.  See 38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103.

The Board has reviewed the evidence of record and finds that 
the veteran has submitted new and material evidence to reopen 
the claim for service connection for enlarged testicle, also 
claimed as hydrocele.  Specifically, the veteran has brought 
forth several affidavits from veterans who state they 
personally witnessed the injury the veteran sustained to his 
right testicle, and the swelling that occurred afterwards.  
This was part of the basis for the denial at the time of the 
May 1952 rating decision (that the evidence was insufficient 
to show the injury was incurred in service).  IP stated in 
his May 2004 affidavit, that he did witness the veteran's 
right testicle swell and get "a little bigger than the 
other."  JC explained in his May 2004 affidavit that the 
veteran's right testicle was larger and bigger than the 
other.  Finally, DB stated in his May 2004 affidavit that he 
saw the veteran's testicle and it appeared longer than the 
other.  He explained that it was not swollen, and he asked 
the veteran if he was feeling anything, and the veteran 
answered "negative."  In making the determination that the 
veteran has submitted new and material evidence, the Board 
must presume the truth of these statements.  Additionally, 
the veteran has brought forth evidence from a doctor 
indicating that approximately in 1983, the veteran was 
operated on for "hydrocele-orchidectomy right" under spinal 
anesthesia.  At the time of the prior denial, the veteran had 
not brought forth competent evidence of an injury incurred in 
service or aggravation of the claimed condition.  The 
evidence received cures two defects from the May 1952 denial.  
The claim is reopened and will be considered on the merits.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
claim for service connection for enlarged testicle, also 
claimed as hydrocele.  As noted above, the affidavits dated 
May 2004, purport that the veteran did incur an injury to his 
testicle in service.  Even accepting that the veteran had an 
injury in service, there is no competent evidence that the 
"hydrocele-orchidectomy right" or residuals thereof is 
related to service.  No competent medical  cprofessional has 
attributed the veteran's hydrocele to service.  The veteran 
is not competent to provide a nexus between hydrocele and 
service, as the evidence does not show that the veteran has 
the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving 
medical diagnoses or medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, hydrocele 
cannot be related to military service.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for enlarged testicle also claimed as 
hydrocele, and the benefit of the doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for hydrocele, previously 
claimed as enlarged testicle is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


